Title: From George Washington to Andrew Lewis, 6 September 1755
From: Washington, George
To: Lewis, Andrew



[Fredericksburg, 6 September 1755]

Instructions for Major Lewis.
1st So soon as you arrive in Town, you are to take upon you the Command of the Troops that are Recruited, and brought in from the different Counties by the several Officers: and after Reviewing, you are to Receive and reject such men as fall under the enclosed Instructions; which were delivered to each Recruiting Officer, to Regulate his Conduct by. 2dly You are to be very careful in having exact Returns made every Day of each Company; by which you are to see no more Provisions are drawn for, than what is necessary.
3dly You are to see that the Muster-Rolls of each Company and Party, are called three times a day; and that the men are as often called out and taught the New platoon way of Exercising; That you may be the better enabled to do this, I shall order a Sergeant or two from Fort Cumberland. 4thly The Men are to Cook their own Provisions in the Barracks, provided by Mr Commissary Dick; who you are to apply to for Kettles and other absolute Necessaries.
5thly The Men are to be regularly practised in Shooting at Targets, in order that they may acquire a Dexterity in that kind of firing.

6thly In all things, you are to see that good Regular Discipline is observed; in order to do which, you are to Govern yourself in every respect, by the Rules and Articles of War. Given under my hand, this Sixth of September, 1755.

G:W.


Herewith is enclosed the Orders for the Several Recruiting Officers, which you may deliver as they come in.

